DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability.

Claim Objections
Claim 1 is objected to because of the following informalities.
Claim 1 contains minor typographical/grammatical errors.
Claim 1, lines 5-6: Applicant is advised to change “plurality of treatment points” to “the plurality of treatment points”
Claim 1, lines 8-9: Applicant is advised to change “the at least one treatment protocol” to “at least one treatment protocol”
Claim 1, line 15: Applicant is advised to change “the ability” to “ability”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pisciottano (US 2006/0122579 A1).
Regarding claims 1 and 16, Pisciottano describes a system and method for treating tissue associated with a desired outcome of a surgical procedure on a patient ([0026], please see note below regarding Examiner’s interpretation of “surgical procedure”), the system comprising: 
a database contained in a memory 56, wherein the database comprises a plurality of anatomical images 276, a plurality of treatment points 212 60 associated with the plurality of treatment points
a treatment head 32 configured to deliver impulse to the treatment point in accordance with the at least one treatment protocol of the plurality of treatment protocols ([0029], [0031])
a display device 20 
wherein the system is configured such that a selection of a specific surgical location and a specific surgical procedure that occurs at the specific surgical location causes an image 204 of a specific region of the patient to be displayed on the display device ([0036], [0040])
wherein the selection of the specific surgical location from the database provides ability to input information into the system regarding the specific surgical procedure to occur at the specific surgical location ([0046], the practitioner can provide an override input with respect to any of the operating parameters)
wherein at least one treatment point of the plurality of treatment points (each of the treatment points 212) is caused to be displayed on the image of the specific region ([0041]), the at least one treatment point being stored in the database and associated with at least one treatment protocol ([0036], [0043]). 
Regarding claim 1, Pisciottano does not explicitly disclose wherein the system is used for treating tissue associated with a desired outcome of a surgical procedure, but rather focuses mainly on chiropractic care ([0026]).  However, Pisciottano does state that “it is understood that the treatment apparatus 4 likely could be used for other 24 could be replaced with other types of therapeutic appliances…without departing from the concept of the invention” ([0027]).  The Examiner also notes that no structural changes are required of the database, memory, and display as described by Pisciottano in order for the system to be used for other types of treatments or with other therapeutic appliances.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Pisciottano’s treatment apparatus and stored treatment protocols to treat tissues associated with desired outcomes of a surgical procedure on a patient, as doing so has the known advantage of allowing the system to be used for a wider variety of patient conditions and therefore allowing the system to treat a wider variety of patients.  
Regarding claim 2, Pisciottano describes wherein the image of the specific region comprises the specific surgical location (figures 6 and 7). 
Regarding claim 8, Pisciottano describes an input device (40, 48) configured to allow the selection of the specific surgical target site from the plurality of surgical target sites. 
Regarding claim 9, Pisciottano describes wherein the display device comprises a touch screen 48 or a keyboard 40.  
Regarding claim 10, Pisciottano describes a CPU 52 in communication with the database, the treatment head, and the display device. 
4 for delivering at least one of preoperative or postoperative therapy to tissue associated with a surgical outcome ([0026], please see note below regarding Examiner’s interpretation of “surgical outcome”), the system comprising: 
a database 56 comprising a plurality of anatomical images respectively correlated to a plurality of surgical target sites ([0027])
an input device (40, 48) configured to allow a selection of a specific surgical target site from the plurality of surgical target sites
a display device 20
a treatment head 32 configured to deliver impulse to the treatment point in accordance with the at least one treatment protocol of the plurality of treatment protocols ([0029], [0031]) 
a CPU 52 in communication with the database, input device, the display device and the treatment head
wherein, when the specific surgical target site is selected from the plurality of surgical target sites, the CPU causes a respective specific anatomical image to be displayed on the display and treatment points to be indicated on the displayed specific anatomical image ([0031], [0043], figures 6 and 7)
wherein the CPU causes the treatment head to function in accordance with the at least one therapy protocol corresponding to the treatment points ([0029])
Regarding claim 11, Pisciottano does not explicitly disclose wherein the system is used for treating tissue associated with surgical outcome and wherein the treatment surgical treatment sites, but rather focuses mainly on chiropractic care ([0026]) and general treatment sites (figure 3).  However, Pisciottano does state that “it is understood that the treatment apparatus 4 likely could be used for other treatments, and it is further understood that the teachings herein could be applied to other equipment employed in other types of treatments, without limitation” ([0026]).  Pisciottano further states that “it is understood that the therapeutic appliance 24 could be replaced with other types of therapeutic appliances…without departing from the concept of the invention” ([0027]).  The Examiner also notes that no structural changes are required of the database, memory, and display as described by Pisciottano in order for the system to be used for other types of treatments or with other therapeutic appliances.  Therefore, it would have been obvious to a person having ordinary skill in the art to use Pisciottano’s treatment apparatus and stored treatment protocols to treat tissues associated with surgical outcomes and on surgical treatment sites on a patient, as doing so has the known advantage of allowing the system to be used for a wider variety of patient conditions and therefore allowing the system to treat a wider variety of patients.  
Regarding claim 12, Pisciottano describes wherein the input device comprises a touch screen 48 or a keyboard 40.  
Regarding claim 13, Pisciottano describes wherein the plurality of surgical target sites comprises surgical procedures ([0036], [0040]; please see above note regarding specifically using Pisciottano’s method for surgical target sites and surgical procedures).  
Regarding claim 14, Pisciottano describes wherein the treatment head is configured to deliver impulse therapy in accordance with the at least one therapy protocol ([0029], [0031]).  
.  

Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pisciottano, either alone, or in view of Metzger et al. (US 2007/0244488 A1). 
Regarding claims 3-5 and 17-19, although Pisciottano does not explicitly disclose wherein the surgical location, specific region on the image, and treatment point are related to the knee region (claims 3 and 17), hip region (claims 4 and 18), or shoulder region (claims 5 and 19), the Examiner respectfully submits that, as Pisciottano discloses the basic framework of accessing a database of procedures, anatomical areas, and treatment locations, configuring the same system for the specific treatment of knee, hip, and/or shoulder regions would be obvious to a person having ordinary skill in the art at the time the invention was filed as a matter of routine experimentation.  The Examiner also notes that no structural changes are required of the database, memory, and display as described by Pisciottano in order for the system to be used for other types of treatments or with other therapeutic appliances.  
However, in the event that the Examiner’s contention of obviousness is challenged, the Examiner introduces herein the reference of Metzger.  Metzger also describes a system for treating tissue associated with a desired outcome of a surgical procedure (Abstract), including accessing a database of anatomical images, treatment points, and treatment protocols ([0026], [0028]).  Regarding the knee, Metzger specifically describes wherein, when the specific surgical location is a knee, the surgical .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pisciottano in view of Zand et al. (US 2009/0054908 A1).  
Regarding claim 6, Pisciottano suggests the system of claim 1, including wherein the treatment head comprises a probe 32 and a force impulse wave sensor 36, but Pisciottano does not explicitly disclose an electrode operably coupled to the probe and a pressure sensor separated from the force impulse wave sensor.  However, Zand also describes a system for treating tissue associated with a desired outcome of a surgical procedure ([0054]), including the use of a probe 110, an electrode 1304 operably coupled to the probe ([0102]), a force impulse wave sensor and a pressure sensor separated from the force impulse wave sensor ([0093], strain gages, piezoelectric sensors, force/torque sensors).  As Zand is also directed towards a system for treating tissues associated with surgical procedures and is in a similar field of endeavor, it would .  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisciottano in view of Zand, further in view of Sadkhin (US 5,366,483).    
Regarding claim 7, Pisciottano in view of Zand suggests the system of claim 6, including wherein the force impulse wave sensor is configured to sense a frequency of the impulse associated with the at least one treatment point (Pisciottano: [0032] - [0033]).  However, neither Pisciottano nor Zand explicitly disclose wherein the pressure sensor is configured so that when the probe is pressed against the tissue and reaches a predetermined pressure, the pressure sensor causes a release of current such that the probe and electrode respectively deliver the at least one of impulse and/or electrical therapy energy to the treatment point, and wherein the at least one treatment protocol for the at least treatment point is modified based on the sensed frequency of the impulse.  Sadkhin describes a tissue treatment device including wherein the pressure sensor is configured so that when the probe is pressed against the tissue and reaches a predetermined pressure, the pressure sensor causes a release of current such that the probe and electrode respectively deliver the at least one of impulse and/or electrical therapy energy to the treatment point (col 6:53-66 describe the pressure sensor and feedback capabilities; col 4:7-13 describe simultaneous delivery of impulse and 
Regarding claim 20, Pisciottano describes the method of claim 16, including wherein the treatment head comprises a probe 32 and a force impulse wave sensor 36 configured to sense a frequency of the impulse associated with the at least one treatment point ([0032] - [0033]).  Pisciottano does not explicitly disclose an electrode operably coupled to the probe, a pressure sensor separated from the force impulse wave sensor, the pressure sensor configured so that when the probe is pressed against the tissue and reaches a predetermined pressure, the pressure sensor causes a release of current such that the probe and electrode respectively deliver the at least one of impulse and/or electrical therapy energy to the treatment point, and wherein the at least one therapy protocol for the at least treatment point is modified based on the sensed frequency of the impulse.  However, Zand also describes a system for treating tissue associated with a desired outcome of a surgical procedure ([0054]), including the use of a probe 110, an electrode 1304 operably coupled to the probe ([0102]), a force impulse wave sensor and a pressure sensor separated from the force impulse wave sensor ([0093], strain gages, piezoelectric sensors, force/torque sensors).  Similarly, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,226,397 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite tissue treatment systems comprising databases of anatomical images, treatment points, and protocols, treatment heads configured to deliver impulse and/or electrical therapy energy, and display devices.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,517,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite tissue treatment systems comprising databases of anatomical images, treatment points, and protocols, treatment heads configured to deliver impulse and/or electrical therapy energy, and display devices.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792